 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY VIGIL,                                      No. 2:17-cv-2691 MCE KJN P
12                         Petitioner,
13             v.                                        FINDINGS & RECOMMENDATIONS
14    DANIEL PARAMO, Warden,
15                         Respondent.
16

17

18   I. Introduction
19            Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas
20   corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion to dismiss this action as barred
21   by the statute of limitations. Petitioner did not file an opposition with the court; however,
22   respondent received an opposition from petitioner and filed it with respondent’s reply. (ECF No.
23   17-1.)
24            As discussed below, the undersigned recommends that respondent’s motion to dismiss this
25   action as barred by the statute of limitations be granted.
26   II. Legal Standards
27            Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a
28
                                                         1
 1   petition if it “plainly appears from the face of the petition and any exhibits annexed to it that the

 2   petitioner is not entitled to relief in the district court. . . .” Id. The Court of Appeals for the Ninth

 3   Circuit has referred to a respondent’s motion to dismiss as a request for the court to dismiss under

 4   Rule 4 of the Rules Governing § 2254 Cases. See, e.g., O’Bremski v. Maass, 915 F.2d 418, 420

 5   (1991). Accordingly, the court reviews respondent’s motion to dismiss pursuant to its authority

 6   under Rule 4.

 7           On April 24, 1996, the Antiterrorism and Effective Death Penalty Act (“AEDPA”) was

 8   enacted. Section 2244(d)(1) of Title 8 of the United States Code provides:

 9                   A 1-year period of limitation shall apply to an application for a writ
                     of habeas corpus by a person in custody pursuant to the judgment of
10                   a State court. The limitation period shall run from the latest of –
11                          (A) the date on which the judgment became final by the
                     conclusion of direct review or the expiration of the time for seeking
12                   such review;
13                           (B) the date on which the impediment to filing an application
                     created by State action in violation of the Constitution or laws of the
14                   United States is removed, if the applicant was prevented from filing
                     by such State action;
15
                              (C) the date on which the constitutional right asserted was
16                   initially recognized by the Supreme Court, if the right has been newly
                     recognized by the Supreme Court and made retroactively applicable
17                   to cases on collateral review; or
18                           (D) the date on which the factual predicate of the claim or
                     claims presented could have been discovered through the exercise of
19                   due diligence.
20   28 U.S.C. § 2244(d)(1).
21   III. Chronology

22           1. On August 12, 2013, in the Sacramento County Superior Court, petitioner was

23   convicted of first degree murder, and a firearm enhancement was found true. (ECF No. 1 at 1.)

24   On September 27, 2013, petitioner was sentenced to an indeterminate term of fifty years to life in

25   state prison. (Respondent’s Lodged Document (“LD”) 1.)

26           2. Petitioner filed an appeal; on June 10, 2016, the California Court of Appeal affirmed
27   the judgment. (LD 2.)

28           4. Petitioner sought review in the California Supreme Court, which was denied on
                                                          2
 1   September 14, 2016. (LD 3-4.)

 2   ////

 3           5. Petitioner did not file any subsequent post-conviction challenges in state court.

 4   IV. Filing Date of Instant Petition

 5           The petition was filed with the court on December 26, 2017, but was signed by petitioner

 6   on November 30, 2017. (ECF No. 1 at 45.) Under the mailbox rule, the date plaintiff signed the

 7   petition is considered his filing date absent evidence to the contrary. See Jenkins v. Johnson, 330

 8   F.3d 1146, 1149 n.2 (9th Cir. 2003) (date petition is signed may be considered earliest possible

 9   date an inmate could submit his petition to prison authorities for filing under the mailbox rule),

10   overruled on other grounds, Pace v. DiGuglielmo, 544 U.S. 408 (2005). Despite petitioner’s

11   November 30, 2017 signature, respondent provided evidence that petitioner mailed a copy of his

12   petition to the office of the California Attorney General on December 22, 2017. (ECF No. 12 at

13   2, n.1.) Because plaintiff’s unsigned proof of service confirms he mailed the petition to the court

14   and the California Attorney General at the same time (ECF No. 1 at 50), it is reasonable to

15   conclude he mailed his petition to the court on December 22, 2017. (ECF No. 12 at 2, n.1.)

16   Plaintiff did not dispute this date in his opposition.

17           The undersigned finds that the instant federal petition was constructively filed on

18   December 22, 2017.

19   V. Statute of Limitations

20           A. Calculating the Limitations Period
21           Under 28 § 2244(d)(1)(A), the limitations period begins running on the date that

22   petitioner’s direct review became final or the date of the expiration of the time for seeking such

23   review. Id. The California Supreme Court denied review on September 14, 2016. (LD 4.)

24   Petitioner then had ninety days, or until December 13, 2016, to file a petition for writ of certiorari

25   with the U.S. Supreme Court. See Sup. Ct. R. 13. Because petitioner did not file a petition for

26   writ of certiorari, AEDPA’s one-year statute of limitations began to run the next day, December
27   14, 2016, and, absent tolling, expired on December 14, 2017. Bowen v. Roe, 188 F.3d 1157,

28   1158-59 (9th Cir. 1999) (holding that AEDPA’s one-year limitations period begins to run on the
                                                         3
 1   date “when the period within which the prisoner can petition for a writ of certiorari from the

 2   United States Supreme Court expires[.]”).

 3           Petitioner argues that the court should use the remittitur date of September 16, 2016, as

 4   the date for the finality of direct review. (ECF No. 17-1 at 2.) As argued by respondent (ECF

 5   No. 17 at 6), petitioner is mistaken. A “remittitur merely designates the judgment of the appellate

 6   tribunal which is authenticated to the court from which the appeal is taken and corresponds to the

 7   mandate used in the practice of the United States Supreme Court.” See Combs v. Haddock, 209

 8   Cal. App. 2d 627, 631, 26 Cal. Rptr. 252 (1962). “The date of remittitur is not relevant” in

 9   calculating the finality of direct review. Taylor v. Hedgpeth, 2009 WL 82276 (C.D. Cal. Jan. 8,

10   2009). In addition, petitioner receives no tolling pending issuance of the remittitur. See Wixom

11   v. Washington, 264 F.3d 894, 897 (9th Cir. 2002) (“a mandate is not a decision terminating

12   review.”).

13           B. Statutory Tolling

14           Section 2244(d)(2) suspends the limitations period for the time during which a “properly-

15   filed” application for post-conviction relief is “pending” in state court. Id. But petitioner did not

16   file any state post-collateral challenges to his conviction, and therefore is not entitled to any

17   statutory tolling.

18           Because the instant petition was constructively filed on December 22, 2017, but the

19   limitations period expired on December 14, 2017, the petition is barred by the statute of

20   limitations, unless petitioner can demonstrate he is entitled to equitable tolling.
21           C. Equitable Tolling

22           Petitioner argues that his delay was justified by his work schedule, which does not permit

23   him to attend the law library as needed, and his regular days off are Sunday and Monday, which

24   are days the law library are assigned for opposite yards. (ECF No. 17-1 at 1.) Petitioner claims

25   he was unable to get legal copies or obtain any legal information about his case. Petitioner argues

26   he was diligent and has no control over lockdowns, no program, no movements, “that would keep
27   anybody from legal access.” (Id.) Petitioner contends he has no legal knowledge.

28           A habeas petitioner is entitled to equitable tolling of the one-year statute of limitations
                                                         4
 1   only if he shows: (1) that he has been pursuing his rights diligently; and (2) that some

 2   extraordinary circumstances stood in his way and prevented timely filing. See Holland v. Florida,

 3   560 U.S. 631, 649 (2010). The diligence required for equitable tolling purposes is “reasonable

 4   diligence,” not “maximum feasible diligence.” Holland, 560 U.S. at 653; see also Bills v. Clark,

 5   628 F.3d 1092, 1096 (9th Cir. 2010). As to the extraordinary circumstances required, the Ninth

 6   Circuit has held that the circumstances alleged must make it impossible to file a petition on time,

 7   and that the extraordinary circumstances must be the cause of the petitioner’s untimeliness. See

 8   Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010), citing Spitsyn v. Moore, 345 F.3d 796, 799

 9   (9th Cir. 2003). “Equitable tolling may be available ‘[w]hen external forces, rather than a

10   petitioner’s lack of diligence, account for the failure to file a timely claim.’” McMonagle v.

11   Meyer, 802 F.3d 1093, 1099 (9th Cir. 2015) (quoting Miles v. Prunty, 187 F.3d 1104, 1107 (9th

12   Cir. 1999)); Stillman v. LaMarque, 319 F.3d 1199, 1203 (9th Cir. 2003) (petitioner must show

13   that the external force caused the untimeliness).

14          “The threshold necessary to trigger equitable tolling [under AEDPA] is very high, lest the

15   exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (citation

16   omitted).

17                  To apply the doctrine in “extraordinary circumstances” necessarily
                    suggests the doctrine’s rarity, and the requirement that extraordinary
18                  circumstances “stood in his way” suggests that an external force must
                    cause the untimeliness, rather than, as we have said, merely
19                  “oversight, miscalculation or negligence on [the petitioner’s] part, all
                    of which would preclude the application of equitable tolling.
20
21   Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir.) (internal citation omitted), cert.
22   denied, 130 S. Ct. 244 (2009). It is petitioner’s burden to demonstrate that he is entitled to
23   equitable tolling. Espinoza-Matthews v. People of the State of California, 432 F.3d 1021, 1026
24   (9th Cir. 2005).
25                  1. Inability to Use Law Library or Make Photocopies
26          As argued by respondent, petitioner failed to demonstrate his inability to access the law
27   library. Petitioner provided documents demonstrating he worked from 6:30 a.m. to 2:00 p.m. on
28
                                                         5
 1   Tuesdays through Saturdays during the relevant time frame. But this fails to show why petitioner

 2   could not have attended law library or obtain photocopies after his shift ended at 2:00 p.m. In

 3   addition, he provided no documentary evidence to support his claim that on Sundays and

 4   Mondays the law library was only available “for opposite yards.” In addition, petitioner provided

 5   only one piece of evidence relevant to his library access claim, a copy of a post-it note. (ECF No.

 6   17-1 at 4.) But this note bears no date and no name, so the court is unable to attribute the note to

 7   petitioner or the relevant limitations period. Petitioner did not provide a list of dates

 8   demonstrating his efforts to attempt to gain access to the law library or to make copies, yet was

 9   refused. In addition, petitioner failed to explain why he did not use the law library’s paging

10   system to gain access to legal materials when petitioner was unable to physically access the law

11   library. Petitioner provided no evidence to show that he was subject to any lockdowns during the

12   relevant period that interfered with his ability to make copies or access the law library.

13          Respondent provided evidence that the California Department of Corrections and

14   Rehabilitations Operations Manual, Section 101120.10 requires prison staff to take an inmate’s

15   work schedule into account when scheduling library access, and also provides a paging system for

16   inmates to obtain legal material when unable to access the law library, or during lockdowns.

17   (ECF No. 17 at 4; 18-1 at 2.)

18          Even if petitioner had only very limited access to the law library, such limited access is

19   insufficient to warrant equitable tolling. Ramirez v. Yates, 571 F.3d 993, 997-1001 (9th Cir.

20   2009) (petitioner not entitled to equitable tolling for period that he was in administrative
21   segregation and had limited access to the law library and copy machine; ordinary limitations on

22   access to a law library and copier are neither “extraordinary” nor make it “impossible” to file a

23   timely petition); Earl v. Fabian, 556 F.3d 717, 723-25, 727-28 (8th Cir. 2009) (rejecting inmate’s

24   argument that his limited access to the law library due to his prison employment warranted

25   equitable tolling, stating that “[b]ecause there is no freestanding constitutional right to a particular

26   number of hours in the prison law library, [inmate’s] alleged limited access to the library does not
27   impact our determination that he failed to act with the requisite diligence”) (citation and internal

28   quotation marks omitted); Baker v. Norris, 321 F.3d 769, 771 (8th Cir. 2003) (prison’s rules
                                                         6
 1   restricting use of prison library to two hours and requiring inmates to sign up for access in

 2   advance did not warrant equitable tolling).

 3           The undersigned finds petitioner has failed to demonstrate his limited law library access or

 4   ability to make photocopies constituted extraordinary circumstances warranting equitable tolling.

 5                   2. Lockdowns

 6           Petitioner has failed to support his statement concerning lockdowns. He provides no

 7   documents demonstrating when such lockdowns occurred, if they did, during the limitations

 8   period and, if so, how long they lasted. There is no evidence that such lockdowns made it

 9   impossible for petitioner to file his habeas petition, or that it was impossible to file the petition

10   during the periods between lockdowns. Therefore, petitioner failed to meet his burden and is not

11   entitled to equitable tolling based on lockdowns. Scott v. Pliler, 2001 WL 1006824 (N.D. Cal.

12   Aug. 17, 2001) (no equitable tolling on the basis of lockdowns where inmate failed to provide

13   evidence concerning such lockdowns).

14                   3. Diligence

15           Here, petitioner simply claims he has been diligent, without providing any facts or

16   evidence in support. The record provides no evidence of petitioner’s diligence. After the

17   California Supreme Court denied review on September 14, 2016, petitioner filed nothing until he

18   filed the instant petition on December 22, 2017. Petitioner fails to explain his lack of diligence

19   throughout the limitations period.

20                   4. Lack of Legal Knowledge
21           Allegations that a petitioner lacked legal knowledge do not constitute extraordinary

22   circumstances because nearly all inmates lack legal knowledge and rely on the legal assistance of

23   untrained jailhouse lawyers. See, e.g., Fisher v. Ramirez-Palmer, 219 F. Supp. 2d 1076, 1080-81

24   (E.D. Cal. 2002); Wilson v. Bennett, 188 F. Supp. 2d 347, 353-54 (S.D. N.Y. 2002); Henderson

25   v. Johnson, 1 F. Supp. 2d 650, 655 (N.D. Tex. 1998). Equitable tolling is not warranted based on

26   a petitioner’s lack of understanding of the law. Chaffer v. Prosper, 592 F.3d 1046, 1049 (9th Cir.
27   2010) (finding that the petitioner’s pro se status, the law library’s missing some reporter volumes,

28   and the petitioner’s reliance on busy inmate helpers were not extraordinary circumstances “given
                                                         7
 1   the vicissitudes of prison life”); Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“[A]

 2   pro se petitioner’s lack of legal sophistication is not, by itself, an extraordinary circumstance

 3   warranting equitable tolling”); Hughes v. Idaho State Bd. of Corrections, 800 F.2d 905, 909 (9th

 4   Cir. 1986) (finding pro se petitioner’s illiteracy and lack of legal knowledge insufficient to justify

 5   equitable tolling). Thus, petitioner is not entitled to equitable tolling based on his lack of legal

 6   knowledge.

 7   VI. Conclusion

 8           For all the reasons discussed above, petitioner has failed to demonstrate he is entitled to

 9   equitable tolling, and the petition is barred by the statute of limitations.

10   Accordingly, IT IS HEREBY RECOMMENDED that:

11           1. Respondent’s motion to dismiss (ECF No. 12) be granted on the grounds that the

12   petition is barred by the statute of limitations;

13           2. This action be dismissed, and

14           3. The Clerk of the Court be directed to close this case.

15           These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

20   he shall also address whether a certificate of appealability should issue and, if so, why and as to
21   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

22   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

23   § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

24   service of the objections. The parties are advised that failure to file objections within the

25   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

26   F.2d 1153 (9th Cir. 1991).
27   Dated: November 16, 2018

28
                                                         8
 1

 2   /vigi2691.mtd.hc.sol

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                            9
